 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDNew York UniversityMedical Center,a Division ofNew York UniversityandAssociation of Staff Psy-chiatrists,BellevuePsychiatricHospital,Peti-tioner.Case 2-RC-16607April 24, 1975DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS KENNEDY ANDPENELLOUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwasheldbeforeHearingOfficerRobertA.Reisinger.'Thereafter, the Regional Director for Re-gion 2 transferred this proceeding to the National La-bor Relations Board for decision, pursuant to Section102.67 of the Board's Rules and Regulations, Series 8,as amended. The Employer and the Petitioner filedbriefs in support of their respective positions: -In addi-tion,'the League of Voluntary Hospitals and Homes ofNew York filed anamicus curiaebrief, and the Peti-tioner filed a-response thereto.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that no prejudi-cial error was committed. The rulings are hereby af-firmed.Upon the entire record in this case, including thebriefs, the Board finds:1.New York University Medical Center, hereincalled Medical Center, is an administrative division of,and operates under the procedures of, New York Uni-versity, herein called NYU, a private, nonprofit institu-tion of higher education located in New York, NewYork, and elsewhere. The Medical Center is subject tothe supervision and control of the NYU board of trus-tees, which selects the members of the Medical Centerboard of trustees. The chief executive officer of theMedical Center is the provost, who is in charge of theMedical Center's programs in education, research, andpatient care and is vice president of health affairs at theUniversity.IThe Employerfiled a petition for an election in the same unit involvedherein in1973, basedon the Petitioner's demand for recognition.The Act-ing Regional Director,after a hearing,dismissed this petition on November5, 1973,on the ground that "the unit would be composed of employees whoperform substantial services in, and directly for, exempt hospitals,and whofunction as an integral part thereof"The Employer's request for review wasdenied on December4, 1973,and its motion for reconsideration was deniedon January21, 1974.The transcript,including exhibits, of this prior hearingwas introduced into evidence in the instant proceedingDuring the past fiscal year, NYU derived gross reve-nues in excess of $1 million in tuition fees. During thesame period, NYU purchased goods, materials, andservices in excess of $50,000 directly from sourceslocated outside the State of New York. Based on theforegoing stipulated facts, we find that the Employer isengaged in commerce within the meaning of the Actand that it will effectuate the policies of the Act toassert jurisdiction herein.'2.The labor organization involved claims to repre-sent certain employees of the Employer.3.A question affecting commerce exists concerningthe representation of certain employees of the Em-ployer within the meaning of Sections 9(c)(1) and 2(6)and (7) of the Act.4.The Petitioner seeks to represent a unit of "allfull-time and regular part-time attending psychiatristsemployed by New York University Medical Center... at its Bellevue facilities." Alternatively, Petitionerseeks a unit of all "Code 101 clinical psychiatric staffand the Code 102 academic staff, exclusive of supervi-sors and individuals primarily engaged in administra-tion, who perform clinical or teaching services at Belle-vue Hospital Center." In addition, Petitioner has atertiary unit, which consists of the "clinical, non-tenuretrack psychiatric staff at the Psychiatric Division andallother fully licensed in New York State clinicalphysicians rendering patient care to patients of Belle-vue General Hospital pursuant to affiliation agree-ments with the Health and Hospital Corporation of theCity of New York, herein called HHCNY, excludingregular faculty, supervisors and administrators, andthose physicians who receive an `honorarium' for nomi-nal part-time service." The Employer initially contendsthat no faculty bargaining unit can be appropriate asfull-time faculty members are not employees within themeaning of the Act. In making this contention, theEmployer requests that the Board reconsider its previ-ous decision on this issue concerning the sameEmployer.' As in the earlier decision, we find that thefaculty members are professional employees under theAct who are entitled to vote for or against collective-bargaining representation. Alternatively, the Employerasserts that, should the Board rule against is contentionthat faculty members are not "employees" within theAct's definition, the only appropriate unit is one com-posed of all full-time compensated NYU School ofMedicine faculty members.Medical Center.-The Medical Center includes theNYU School of Medicine, herein called the MedicalSchool, which has 24 departments, the PostgraduateSchool of Medicine, the University Hospital, the RuskInstitute of Rehabilitative Medicine, herein called the2New York University,205 NLRB 4 (1973).3Ibid217 NLRB No. 116 NEW YORK UNIVERSITY MEDICAL CENTERRuskInstitute,and various medical dispensaries, medi-cal clinics,and medical institutes.The University Hos-pital is a voluntary nonprofit private hospital,directlyowned and operated by the Medical Center,which has626 beds.It occupies a separate building which is physi-cally connected with the Medical School,has its ownstaff,and permits physicians who have privileges toadmit and treat patients for compensation.The RuskInstitute is a special medical institute which has a sepa-rate wing or building and its own administrative struc-ture within the overall context of the Medical Center.The Medical School and Postgraduate School of Medi-cine offer the"M.D." degree and advanced postgradu-ate medical education.The basic Medical School pro-gram consists of 4 years of didactic and clinicalinstruction,with about 150 students in each class year.In connection with its role of training undergraduateand graduate medical students,the Medical Center hasarranged to have members of its medical faculty- per-form professional services at a number of city,state,and Federal hospital facilities,including Bellevue Hos-pital Center,involved herein and called BHC, which isowned by New York City and operated by HHCNY.The Medical School has the sole responsibility for prov-iding the attending staff,residents,and interns whoperform the medical services at BHC.At least 14 of the24 Medical,School departments have responsibility forpatient care at BHC.BHC is a public hospital complexwhich,with 1,572 beds, constitutes the fourth largesthospital in the United States. It admits nearly 30,000patients annually.BHC has an annual operating budgetof $71 million, and employs more than 6,000 nonmedi-cal personnel.Each chief of service at BHC also holds the positionof professor and chairman of a department on thefaculty of the Medical School and coordinates the clini-cal care,teaching,and research functions.Thus, thepsychiatric, division of Bellevue, herein called BellPsych,a separate building but part of BHC with 488beds, 1,200 patients a year, and 20 separate wards,houses the department of psychiatry of the MedicalSchool.Bell Psych is within 2 or 3 blocks of UniversityHospital,the Rusk Institute,the Medical School, andthe Postgraduate School of Medicine.Its house staffand attending staff are directedby thechairman of thepsychiatry department, and the entire professionalmedical staff has university faculty status.The attend-ing psychiatrists,who compose the unit sought by thePetitioner,which numbers about 60 individuals, per-form their duties in this hospital, caring,for patients,advising and consulting with interns and residents, andgiving some instruction and guidance to students asdescribed hereafter.All staff appointments to BHC or'to University Hospital are made through the MedicalCenter by NYU, and no doctor practices or cares for523patients in the hospitals who does not have some typeof facultystatus.NYU is reimbursedunder a contrac-tual arrangementwith HHCNYfor some of the workperformedby itsmedical faculty members at BHC,including the entirework performedby the attendingpsychiatric staff rendering clinical care to patients atBell Psych.'Tenure:The approximately 60 psychiatrists soughtin the petition are members of the Medical School de-partmentof psychiatryand have nontenure-producingappointments.For administrative purposes they aredesignated"Code 101"as contrasted with the approxi-mately 20-25 tenured or tenure-track faculty of thepsychiatrydepartmentof theMedical School who aredesignated"Code 102."Some Code 102 faculty mem-bers do not have tenure-producing appointments. Part-time`facultymaybe designatedeitherCode 101 orCode 102 andhave nontenure-producing appoint-ments.The Code 101staff receives faculty titles whichare precededby the word "clinical"which in turndenotes"part-time faculty status.s5Qualifications:As a condition to initial appointmentand maintenance of his or her position as a Code 102faculty member,a psychiatrist must meet certain morerigorous academic standards and criteria than thoserequiredfor Code 101staff members,in particular,scholarly contributions,teaching ability,participationin university governance,and a willingness to limitoutside remunerative work.Salaries:The salariesof Code 101clinical psychia-trists are paid for from the affiliation contracts withNew York City. Compared with Code 102 psychia-trists, the average salary for Code 101 psychiatrists islower in the ranks of professor and instructor buthigher in the ranks of associate and assistant professor.However, the majority of the Code102 staff achievesan average salary in excessof $43,000 per year, whilethe majorityof the Code101 staff earns an averagesalary of about$28,000.Of course,these figures do notinclude outside incomewhich willbe discussed later.The Code101 clinical staff is paid biweekly while theCode 102 staffis paid on a monthly basis.Fringe Benefits:Code 101 facultymembers are eligi-ble for a BlueCrossmedical insurance program of 120days' coverage,while Code102 staff members receivea programof 21 days'full coverage and 180 days' halfcoverage.Membersof the Code102 staff are eligible foran extended group life insurance program,while Code4 The partiesstipulated that the Medical Center controls all phases of theprofessional, medical,and psychiatric staff of those services at BHC operat-ing under the contractwith HHCNYin regard to the supervision,assign-ment, wages, hours,conditions of employment,and labor relations policiesaffecting the professional, medical,and psychiatric staffs in those services,and furtherthat HHCNYdoes not exercise control in any of the aforemen-tioned areas.'The distinction between full-time and part-time faculty in this contextis unrelated to the number of hours worked. 524DECISIONS OF NATIONAL LABOR RELATIONS BOARD101 staff members are not eligible. Code 101 facultymembers are entitled to various types of leave forhealth or personal reasons which do not apply to Code102 faculty. But members of the Code 102 staff getsabbatical leave which Code 101 members cannot ob-tain.Hours:Code 101 faculty members are scheduled towork from 8:45 a.m. to 4:15 p.m., Monday throughFriday, and are assigned to a particular ward or clinicalservice unit. The time that Code 102 faculty membersare present depends on their actual assignment withinthe department and they are not assigned to ward orunit duty. The Code 102 faculty members have profes-sional discretion to discharge their duties within a gen-eral time frame while the Code 101 staff members havea very specific assignment of time in which they areexpected to fulfill their responsibilities. In practice, itappears that the schedules of both groups are quiteflexible.Code 101 faculty can have outside patientsafter hours on an unlimited basis and have scheduledoutside patients during their regular hours, putting inan additional 20 or 30 private patient hours per weeksometime. Full-time Code 102 faculty members aresupposed to limit their outside patient work to 1 day aweek.University Citizenship: Interms of academic gover-nance, Code 101 and 102 staff members are eligible toserve and haveequalvoting rights on BHC committeesfor attending physicians. In addition, both staff aremembers of a number of Medical School committees.Both groups have members on departmental commit-tees, although the Code 101 participation is more lim-ited. There is only one Code 101 member on the depart-mental policy committee and-none on the grievancecommittee or the appointments and promotion com-mittees. There are Code 101 faculty members on thejoint faculty-resident committee, the undergraduatecurriculum committee, the resident admissions com-mittee, and the peer review committee. In addition, thespace committee is chaired by a member of the Code101 staff.Supervision:The chairman of the department of psy-chiatry of the Medical School makes all recommenda-tions about appointments and promotions of both Code101 and Code 102 faculty members, which in turn mustbe approved by the dean and the board of trustees. Thechairman's recommendations are usually followed. Thehiring process for Code 101 and Code 102 faculty is thesame.The director for psychiatricservices,Dr. Alex-ander Thomas, is one of several directors who aresubordinate to the chairman. Dr. Thomas has beendelegated the responsibility for the professional careservices provided by the department. However, hecoordinates his responsibilities with the supervisors re-sponsible for undergraduate and resident teaching intheMedical School if his decisions involve the re-scheduling or shifting of the teaching schedule for ei-ther the medical students or residents or both. Dr.Thomas interviews applicants for positions as Code 101psychiatrists and makes recommendations to the chair-man. The chairman also interviews applicants for Code101 positions.Teaching and Research:Both Code 101 and Code102 faculty members participate in-the instruction offirst-, second-, third-, and fourth-year medical schoolstudents and first-, second-, and third-year residents.Third-year medical students are divided into groupsand rotated through various departments in 4- to 5-week cycles. There are 170 students in the third-yearprogram. The class is divided into sixths for the rota-tional process described above. The instruction in psy-chiatry consists primarily of clinical supervision of thestudents' workup and care of psychiatric patients, andformal conference time. Both Code 101 and Code 102faculty members participate in this instruction. In addi-tion to Medical Center residents, Code 101 and Code102 faculty members instruct Veterans Administrationresidents while they are rotating through Bell Psychand the Veterans Administration Hospital, and DunlopHospital residents rotating through Bell Psych. Theyalso participate in the instruction of psychology internsand social workers, and teach some miscellaneouscourses.There are as many as 200 medical students assignedto the department of psychiatry at any one time. Thereare only 3 weeks during the year, Christmas week andthe last 2 weeks of August, when it is likely that nostudents would be present. Because of gaps between thevarious cycles, there are a total of 4 weeks between lateNovember and early March when only a few electivestudents are assigned to the department. There are noweeks when residents are not present.The Code 101 psychiatrists as a group are primarilyengaged in patient care, However, the functions ofteaching and patient care often overlap and becomeintegrated. Thus, the Code 101 faculty members- giveboth clinical and theoretical seminars to medical stu-dents and residents. They also provide the teaching andconsulting supervision for the trainees of the patients'clinical care. The trainee will examine the patient andpresent findings to the attending physician who is afaculty member. The faculty member will then reviewthe findings with the trainee, criticizing or supportinghim or her, directing the trainee to the appropriateliterature, or taking other appropriate action.However, some Code 101 faculty members spend inexcessof 70 percent of their time in traditional teach-ing.During the 26 weeks that third-year students areassigned to wards, Code 101 clinical psychiatrists onthose wards spend 50 percent of their time teaching. NEW YORK UNIVERSITY MEDICAL CENTER525Some Code 101 psychiatrists are not currently teach-ing, but this is sometimes the case with Code 102facultymembers. Some courses are taught by bothCode 102 and 101 faculty members. Some Code 102facultymembers spend a majority of their time per-forming patient care and others perform patient carefor only a small portion of their time. However, on thewhole, Code 101 faculty members spend more timewith patients than do Code 102 faculty and Code 102faculty spend more time in formal teaching. Out of astaff of about 60 Code 101 clinical psychiatrists, only23 participatedat all informal instruction, and all but7 of them taught only 1 class of 1 seminar section overthe entire year. On the other hand, out of a staff ofabout 25 Code 102 faculty members, some 21 taughtcourses or led seminars during the year. Some Code 101faculty members are engaged in research projects andsome of this research is done in collaboration withCode 102 faculty members.interchange:There is some permanent interchangebetween Code 101 and 102 psychiatrists and betweenmembers of the department of psychiatry and membersof other departments. Some courses in the departmentof psychiatry are taught by both Code 101 and 102facultymembers on an interchangeable basis. Therehave been instances when a Code 101 psychiatrist hasbeen appointed to a Code 102 position. There are like-wise instances where a position in the psychiatry de-partment has been held, at different times, by a Code101 or 102 faculty member. If a Code 102 faculty mem-ber does not attain tenure it is possible to continue hisor her association with the Medical Center by givingthe faculty member a Code 101 appointment. If thisoption were not available, it would be necessary toterminate the faculty member.Members of other Medical School departments havebecome members of the department of psychiatry.Similarly, psychiatry department members have as-signmentsin other medical departments. Dr. Farr, aCodle 101 and president of the Petitioner, testified thatCode 101 faculty members had either minimal or, inthe majority of cases, no direct contact with those doc-tors located anywhere other than Bell Psych.History of Collective Bargaining:There is no priorhistory of representation concerning the psychiatrists.While the Medical Center has a number of bargainingunits, none were established under the provisions of theAct— The Medical Center and the Committee of Internsand Residents of New York City agreed to include allinterns, residents, and certain fellows who are on thepayroll of the Medical Center. No distinction is madeas to where the interns, residents, or fellows are work-ing.The Medical School has three separate collective-bargaining agreements with Local 1199, Drug andHospital Employees Union, one for certain service em-ployees at University Hospital, another for BHC, anda third for Goldwater Memorial. The contract coveringUniversity Hospital includes the Rusk Institute but nottheMedical School. The contract covering BHC nolonger includes the social workers at Bell Psych be-cause that portion of the affiliation contract ter-minated, and the social workers were transferred to theNew York City payroll at Bell Psych.Pharmacists employed at Bell Psych are not coveredby any contract with the Medical Center but pharma-cists employed at University Hospital, and until re-cently the special pediatric project at BHC, have beencovered.X-ray technicians and other technical em-ployees are covered at University Hospital, the RuskInstitute, and BHC, if they are on the NYU payroll.Occupational therapists paid under affiliation contractsare covered except those at the Rusk Institute. Fifty-five physical therapists employed by the Medical Cen-ter at various locations have been represented byAPTA for the last 4 or 5 years-Local 810 of the Teamsters represents maintenanceemployees such as carpenters, plumbers, painters, elec-tricians,stationary engineers, and various helpergroups at the Medical Center, excluding places underaffiliation contract, such as BHC, where the mainte-nance work is performed by craftsmen on the city pay-roll.Relation of Code 101 Psychiatrists to Other Code 101The Medical Center pro-vides under affiliation contracts with New York Citythe professional staffs for the following services in addi-tion to psychiatry: anesthesiology, chest service, homecare, intermediate care, pathology, pediatrics, radi-ology, and rehabilitative medicine. The affiliated clini-cal staff at Bell Psych is about 10 times the size of thenext largest clinical staff at Bellevue, the chest service.About half of the aforementioned medical services,anesthesiology, home care, pathology, and pediatrics,have no Code 101 clinical staff and the remainder arecomposed of physicians whose terms and conditionsare entirely distinct from those of Bell Psych physi-cians.ConclusionThe intent of Congress to prevent the proliferation ofbargaining unitsin the health care industryis clear.Both the Senateand HouseReports contain the follow-ing language:6Due consideration should be given by the Board topreventing proliferation of bargaining units in the6SRept 93-766, 93d Cong, 2d sess 4 (1974), p 5, H. Rept.93-1051, 93d Cong., 2d sess 5 (1974), pp. 6, 7 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDhealth care- industry. In this connection, the Com-mitteenoteswith approval the recent Board deci-sionsinFour Seasons Nursing Center,208 NLRBNo. 50, 85 LRRM 1093 (1974), andWoodlandPark Hospital,205 NLRB No. 144, 84 LRRM1075 (1973), as well as the trend toward broaderunits enunciated inExtendicare of WestVirginia,203 NLRB No. 170, 83 LRRM 1242 (1973).11By our reference toExtendicare,we do not necessarily approve allof the holdings of that decisionIn deciding this case, we-have duly considered the con-gressional intent to avoid an undue proliferation ofunits in the health care industry in determining appro-priate bargaining units through the application of ourstandards and experience which Congress expected usto continue to apply.Based on the entire record, we find that any separatecommunity of interest that the Code 101 psychiatristsemployed by the Medical Center at Bell Psych mightenjoy has been largely submerged in the broader com-munity of interest which they share. with other physi-cians and also may share with closely allied profession-als. In so finding, we rely on (1) the proliferation ofbargaining units which could occur if clinical physi-cians at BHC in the 13 departments other than thepsychiatry department rendering patient care, or clini-cal physicians at BHC under affiliation contracts, werefound to be entitled to separate representation; (2) thebasic-similarity of functions between Code 101- andCode 102 psychiatrists and, to a lesser degree, amongall the physicians at BHC; (3) the community of inter-estwhich ^ physicians might share with allied profes-sionals which was not fully explored herein; (4) theaverage salaries ofCode 101 and Code 102 psychiatristsare in the same range; (5) Code 101 and Code 102psychiatrists and all other faculty engage in facultygovernment,'permanently interchange with eachother to some degree, and have relatively flexibleschedules; (6) theMedical Center, BHC, and BellPsych are in close geographic proximity; (7) the prece-dent concerning the insignificance the Board has at-tached to whether individuals have tenure or the sourceof their salary;' (8) similar overall supervision; and (9)lack of any prior history of representation under theAct.Accordingly, we shall, in view of the foregoing, dis-miss the petition.ORDERIt is hereby ordered that the petition filed herein be,and it hereby is, dismissed.7University of Miami,213 NLRB No. 64 (1974).8Ibid.